Mollison, Judge:
The above-entitled protests were received by this court in December 1958 and placed upon the general calendar of the first division thereof in accordance with rule 13(c), as amended, of this court. When the protests were called on the calendar of the first division on June 1, 1959, request was made by counsel for the plaintiffs for continuance of the same until the December term of the court, and the request was granted on the condition that the protests be finally disposed of at that time.
When the protests were called in December, no effort was made on behalf of the plaintiffs to comply with the condition upon which the prior continuance had been granted, and the court ordered the protests dismissed for want of prosecution.
Judgment will issue accordingly.